Name: Council Regulation (EC) No 1602/1999 of 19 July 1999 amending Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products for drinking milk
 Type: Regulation
 Subject Matter: health;  processed agricultural produce;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R1602Council Regulation (EC) No 1602/1999 of 19 July 1999 amending Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products for drinking milk Official Journal L 189 , 22/07/1999 P. 0043 - 0043COUNCIL REGULATION (EC) No 1602/1999of 19 July 1999amending Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products for drinking milkTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas Article 4(d) of Regulation (EC) No 2597/97(3) lays down that drinking milk must have a fat-free dry matter content of 8,50 % (m/m) or more for milk containing 3,5 % (m/m) of fat or an equivalent content in the case of milk having a different fat content; whereas it has been found that raw milk in some Member States does not attain the rate specified for part or all of the year; that situation could jeopardise drinking milk supplies in certain regions of the Community; in view of the restrictions laid down in Article 3(2) of the said Regulation regarding modification of the fat-free dry matter of milk and the other additional requirements laid down in Article 4 of the said Regulation, Article 4(d) should be deleted with effect from 1 January 1999,HAS ADOPTED THIS REGULATION:Article 1Article 4(d) of Regulation (EC) No 2597/97 is hereby deleted.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 70, 13.3.1999, p. 14.(2) Opinion delivered 14 April 1999 (not yet published in the Official Journal).(3) OJ L 351, 23.12.1997, p. 13.